.




                                  July 9, 1970


    Hon. W. C. Lindsey                        Opinion No.M-657
    Criminal District Attorney
    Jefferson County Courthouse               Re:   Proper official to make
    Beaumont, Texas                                 delivery of county warrants
                                                    and jury checks to the
                                                    payee.
    Dear Mr. Lindsey:

         Your request for our opinion asks the following question:

              'Which county official or officials        are
         authorized to deliver/mail county warrants            and
         county jury checks to the.payee?"

         Article 2122, Vernon's Civil Statutes, states that jurors'
    pay is to be made by a check drawn by the clerk of the district
    court of the county on the jury fund.

         Article 2554, Vernon's Civil Statutes, provides in part
    as follows:

               "It shall be the duty of the county treasurer
          upon the presentation to him of any warrant, check,
          voucher, or order drawn by the proper authority,
          if there be funds sufficient for the payment thereof
          on deposit in the account against which such warrant
          is drawn, to endorse upon the face of such instrument
          his order to pay the same to the payee named therein
          and to charge the same on his books to the fund upon
          which it is drawn.   ..."

          Article 1632, Vernon's Civil Statutes, declares that,




                                     -3146-
Hon. W. C. Lindsey, page 2       (M - 657)


           "The county treasurer or any other officer
     disbursing money for the county, or receiving
     county claims in payment of dues of any kind, shall
     require the party receiving payment of, or credit
     for the same, his agent or attorney, to receipt in
     writing upon the face of such claim for the amount
     so paid or received thereon."    (Emphasis added.)

     Article   1709, Vernon's Civil Statutes, provides as follows:

          "The county treasurer shall receive all
     moneys belonging to the county from whatever
     source they may be derived, and pay and apply the
     same as required by law, in such manner as the
     commissioners court of his county may require and
     direct."   (Emphasis added.)

     The above statutes, by necessary implication, authorize    the
county treasurer to make delivery of such warrants.

     In view of the foregoing, we agree with you that the county
treasurer is the proper official to make delivery of county warrants
to the payee.

                           SUMMARY

               The county treasurer is the proper official
          authorized to make delivery of county warrants
          to the payee.
                                      /




                                             C. MARTIN
                                             General of Texas

Prepared by John Reeves
Assistant Attorney General




                               -'J147-
.

    Hon. W. C. Lindsey, page 3     (M-657)



    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman

    Milton Richardson
    Lehman Marks
    Malcom Smith
    Dan Green

    MEADE F. GRIFFIN
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                 -3146-